942 So.2d 464 (2006)
Kelly DOHERTY, Appellant,
v.
William Christopher PADGETT, Appellee.
No. 2D06-1024.
District Court of Appeal of Florida, Second District.
November 29, 2006.
Angela D. Flaherty of Spyrett, Meshad, Resnick, Lieb, Dumbaugh, Jones & Krotec, Sarasota, for Appellant.
Laurie E. Baker of Laurie E. Baker, P.A., Bradenton, for Appellee.
CASANUEVA, Judge.
Kelly Doherty and William Christopher Padgett are the natural parents of an eight-year-old son. Dr. Doherty, who lives in Sarasota, Florida, and Dr. Padgett, who lives in Valley, Alabama, disagree about their respective visitation rights and responsibilities contained in the stipulated final judgment of paternity. Upon Dr. Padgett's motion, the trial court held Dr. Doherty in contempt and ordered make-up visitation for Dr. Padgett. Dr. Doherty appeals the order finding her in contempt and the order on make-up visitation.
We affirm the order on make-up visitation without further discussion. We reverse the order finding Dr. Doherty in contempt because the evidence presented is insufficient to support such order.
We write only to reinforce the trial court's admonition that the prior orders of *465 the court, including the final judgment, are to be obeyed and that neither party is free to unilaterally disregard an order of the court. A subsequent transgression may well result in an appropriate determination of contempt.
In the event that circumstances have changed, the appropriate course for either party is to determine whether a modification proceeding is desirable and, if so, to begin the process.
Here, the parties' visitation practice has required their eight-year-old child to travel, most often by automobile, between Sarasota, Florida, and Valley, Alabama, a one-way drive of approximately 500 miles. A reasonable person could not conclude that this is a short drive, either in time or distance, for a child to undertake over the period of a weekend, particularly a round trip drive. We have strong concerns whether this practice is in the child's best interest.
Affirmed in part, reversed in part, and remanded for vacation of the order finding Dr. Doherty in contempt.
ALTENBERND and WALLACE, JJ., concur.